DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment necessitated new grounds of rejection.  This action is made final in view of the new grounds of rejection.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claim 1, the phrase “the minimum width of the first portion being at least 20% greater than the maximum width of the second portion” is not supported by the original 
Therefore, the limitations is considered new matter to the originally filed disclosure.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-7, 9-10, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holley (US 3,598,271).
In re. claim 1, Holley teaches a bowl assembly (figs. 1-4), comprising: a bowl (18) with a hollow main body having a first portion (portion just below the lid (10)) and a second portion (portion just above the bottom (38)), the first portion having a first wall (18), the first wall having a lip (26) that defines a first opening in the main body (fig. 1), the second portion having a second wall (18), the first portion having a minimum width (as shown in the figure below) and the second portion having a maximum width (as shown in the figure below), the minimum width of the first portion being at least 20% greater than the maximum width of the second portion (as shown in the figure below); and a lid (10) with a hollow receiver portion (20), the lid positionable between a first configuration (fig. 4) and a second configuration (fig. 5), the first configuration sealing the first opening of the hollow main body and the second configuration supporting the hollow main body (col. 2, ln. 48-56).
[AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    49
    409
    media_image1.png
    Greyscale
[AltContent: textbox (*Lower portion max. width ~ 1.25 in.)][AltContent: textbox (*Upper portion min. width ~ 1.75 in.)][AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: connector]
    PNG
    media_image2.png
    54
    499
    media_image2.png
    Greyscale
[AltContent: textbox (*Portions measured using Microsoft Office ruler view tool.)][AltContent: textbox (%Increase  (math)<?xml version="1.0" encoding="UTF-8"?>
<formulawrapper><mml:math xmlns:mml="http://www.w3.org/1998/Math/MathML" xmlns:m="http://schemas.openxmlformats.org/officeDocument/2006/math"><mml:mo>=</mml:mo><mml:mfrac><mml:mrow><mml:mn>1.75</mml:mn><mml:mo>-</mml:mo><mml:mn>1.25</mml:mn></mml:mrow><mml:mrow><mml:mn>1.25</mml:mn></mml:mrow></mml:mfrac><mml:mo>=</mml:mo><mml:mn>40</mml:mn><mml:mi>%</mml:mi></mml:math></formulawrapper>)][AltContent: rect][AltContent: rect]
    PNG
    media_image3.png
    343
    275
    media_image3.png
    Greyscale


In re. claim 4, Holley teaches the bowl assembly of Claim 1, wherein the lid (10) has a grip (34) that is disposed on a peripheral edge of the lid (fig. 1).
In re. claim 5, Holley teaches the bowl assembly of Claim 1, wherein the second portion of the main body is frustoconical in shape (fig. 1).
In re. claim 6, Holley teaches the bowl assembly of Claim 5, wherein the hollow receiver portion of the lid is frustoconical (fig. 5) and configured to receive the second portion of the main body with an interference fit when in the second configuration (between offset (42) and bottom section (44)) (fig. 5).
In re. claim 7, Holley teaches the bowl assembly of Claim 1, wherein the lid has a collar (16) configured to receive the lip of the first portion of the main body when in the first configuration (col. 2, ln. 1-7).
In re. claim 9, Holley teaches the bowl assembly of Claim 7, wherein the collar surrounds the hollow receiver portion, the hollow receiver portion having a support wall (20) and a stabilizing wall 
In re. claim 10, Holley teaches the bowl assembly of Claim 9, wherein the hollow receiver portion is open to a bottom side of the lid (figs. 2 and 5) and the lid is inverted from the first configuration to the second configuration in order to support the bowl in the second configuration (figs. 2 and 5).
In re. claim 21, Holley teaches the bowl assembly of Claim 1, wherein the maximum width of the second portion is configured to be selectively disposable within a cup holder, the first portion is configured to selectively abut a top surface of the cup holder (equivalent structure provides equivalent function).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 9-10, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ashton (US D247,839).

In re. claim 1, Ashton teaches a bowl assembly (fig. 5), comprising: a bowl with a hollow main body having a first portion (upper portion including handle) and a second portion (lower portion excluding handle) (fig. 5), the first portion having a first wall, the first wall having a lip that defines a first opening in the main body (fig. 1), the second portion having a second wall, the first portion having a minimum width and the second portion having a maximum width, the minimum 
Ashton fails to disclose the minimum width of the first portion being at least 20% greater than the maximum width of the second portion.
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Holley to have the minimum width of the first portion being at least 20% greater than the maximum width of the second portion, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  MPEP 2144.05(II) Doing so allows the container to be sized accordingly to the contents in which it holds.
In re. claim 4, Ashton teaches the bowl assembly of Claim 1, wherein the lid has a grip that is disposed on a peripheral edge of the lid (peripheral lip of lid in fig. 5).
In re. claim 5, Ashton teaches the bowl assembly of Claim 1, wherein the second portion of the main body is frustoconical in shape (fig. 4).
In re. claim 7, Ashton teaches the bowl assembly of Claim 1, wherein the lid has a collar (lower wall interior edge) configured to receive the lip of the first portion of the main body when in the first configuration (figs. 4-5).
In re. claim 9, Ashton teaches the bowl assembly of Claim 7, wherein the collar surrounds the hollow receiver portion, the hollow receiver portion having a support wall (walls extending upwardly from base in fig. 5) and a stabilizing wall (angled wall) and configured to receive the second portion of the bowl in the second configuration (fig. 5).

In re. claim 21, Ashton teaches the bowl assembly of Claim 1, wherein the maximum width of the second portion is configured to be selectively disposable within a cup holder, the first portion is configured to selectively abut a top surface of the cup holder (equivalent structure provides equivalent function).

Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Holley as applied to claim 1 above, and further in view of Grove (US 2019/0031397).

In re. claim 2, Holley fails to disclose a peel-away film that is removably attached to the lip of the first portion and disposed between the lip and the lid where the lid is in the first configuration.
Grove teaches a peel-away film (12) that is removably attached to the lip of the first portion (para [0016]) and disposed between the lip and the lid (14) where the lid is in the first configuration (fig. 2).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Holley to incorporate the teachings of Grove to have a peel-away film removably attached to the lip of the first portion and disposed between the lip and the lid where the lid is in the first configuration, for the purpose of preventing the contents from spoiling prematurely.

Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ashton as applied to claim 1 above, and further in view of Grove (US 2019/0031397).

In re. claim 2, Ashton fails to disclose a peel-away film that is removably attached to the lip of the first portion and disposed between the lip and the lid where the lid is in the first configuration.
Grove teaches a peel-away film (12) that is removably attached to the lip of the first portion (para [0016]) and disposed between the lip and the lid (14) where the lid is in the first configuration (fig. 2).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Ashton to incorporate the teachings of Grove to have a peel-away film removably attached to the lip of the first portion and disposed between the lip and the lid where the lid is in the first configuration, for the purpose of preventing the contents from spoiling prematurely.

Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Holley, and similarly over Ashton.

In re. claim 3, neither Holley nor Ashton disclose the maximum width of the second portion is up to about 2.675 inches.
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Holley or Ashton to have the maximum width of the second portion up to about 2.675 inches, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  MPEP 2144.05(II) Doing so allows the container to be sized accordingly to the contents in which it holds.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ashton as applied to claim 5 above, and further in view of Holt (US 4,047,329).

In re. claim 6, Ashton teaches the bowl assembly of Claim 5, wherein the hollow receiver portion of the lid is frustoconical (fig. 5) and configured to receive the second portion of the main body with when in the second configuration (fig. 5).
Ashton fails to disclose an interference fit when in the second configuration.
Holt teaches an interference fit (with lugs (22)) when in the second configuration (fig. 2).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Ashton to incorporate the teachings of Holt to have an interference fit when in the second configuration, for the purpose of providing concentric centering of the container with respect to the lid and may be so spaced as to provide a force fit to hold the lid to the base of container.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Holley as applied to claim  7 above, and further in view of Homann (US 7,434,689).

In re. claim 8, Holley fails to disclose the collar of the lid is hingedly attached to a band, and the band configured to surround the first portion of the main body where in the first configuration.
Homann teaches the collar of the lid is hingedly attached to a band, and the band configured to surround the first portion of the main body where in the first configuration (fig. 3).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Holley to incorporate the teachings of Homann to have the collar of the lid hingedly attached to a band, and the band configured to surround the first .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ashton as applied to claim  7 above, and further in view of Homann (US 7,434,689).

In re. claim 8, Ashton fails to disclose the collar of the lid is hingedly attached to a band, and the band configured to surround the first portion of the main body where in the first configuration.
Homann teaches the collar of the lid is hingedly attached to a band, and the band configured to surround the first portion of the main body where in the first configuration (fig. 3).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Ashton to incorporate the teachings of Homann to have the collar of the lid hingedly attached to a band, and the band configured to surround the first portion of the main body where in the first configuration, since Ashton discusses removal of the lid for use as a base, and doing so would prevent unintentional loss of the lid while emptying the contents of the container.
Response to Arguments
Applicant’s arguments with respect to claims 1-10 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 


/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/              Primary Examiner, Art Unit 3647